Citation Nr: 1222662	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO. 09-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, sleep disturbance, and dysthymia.

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2010, the Veteran testified during a personal hearing at the RO and in July 2011 at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of these hearings are associated with the claims file.

The Board denied entitlement to service connection for a low back disability in October 2011 and remanded the psychiatric claim for further development.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual (DSM-IV) criteria.

2. The Veteran's depressive and anxiety disorders are not related to any incident of active military service. 

3. The Veteran is not shown to have manifested complaints or findings referable to a psychiatric disability in service or for many years thereafter.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2009 letter explained the evidence necessary to substantiate the claim for service connection for a psychiatric disability. The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regards to PTSD, the VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Although the Veteran did not receive notice of the amended rule, the Veteran is not prejudiced by a decision on the merits as he does not have diagnosis of PTSD. 38 C.F.R. § 3.304(f)(3).

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate the claim. The claims file contains service treatment records, VA treatment records, private treatment records, and November 2011 VA examination. The examination was thorough in nature and adequate for the purposes of deciding this claim. 

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. 

The April 2011 VA examination substantially complied with the Board's prior remand and the record is sufficient for rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)). Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations. 

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his attorney's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. The VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

The Merits of the Appeal

The Veteran contends that he experiences a psychiatric disorder as the result of his active duty service. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

Personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which was the basis of the service diagnosis, will be accepted as showing pre-service origin. Personality disorders are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes. Carpenter v. Brown, 8 Vet. App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.9 (2011).

The Veteran's service personnel records indicate that for the entirety of his military tenure, he served as a wheel vehicle mechanic. His service treatment records (STRs) do not reflect treatment for or a diagnosis of a psychiatric disability. July 1989 and October 1995 Report of Medical Examinations noted "normal" psychiatric evaluations. In the corresponding Reports of Medical History, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness. He also stated that he had not been treated for a mental condition on a medical prescreening form dated July 1989.

A March 2007 VA treatment record reflects that the Veteran's depression screening was negative, but he was referred to a PTSD clinic. Similarly, a March 2008 VA treatment showed a negative depression screen. An August 2008 VA treatment note diagnosed the Veteran with depression and remarked on the Veteran's stress and anger.

With the submission of his January 2009 claim, the Veteran submitted a December 2008 medical opinion authored by John Atkinson, Jr., M.A., a licensed clinical psychologist. Mr. Atkinson reported the Veteran's account of his military service with the NATO forces in Serbia, where the Veteran alleged that he nearly struck a child with his vehicle; that he served on guard duty and underwent "drills;" that he "expected attacks;" and that he was told by unnamed persons that his installation had been pre-targeted for a missile strike. The Veteran related that he experienced anxiety; that when he went into public places he took a position close to a door but with his back against a wall. 

The Veteran reported that after he left service he worked as a mechanic and sold auto parts. He denied any interpersonal problems on the job and stated that he never left a job because of emotional or behavioral factors. 

Mr. Atkinson observed that the Veteran had a number of neurotic attitudes beginning in childhood, which led him to join the military and also have fantasies about being in law enforcement. The psychologist further noted that the Veteran's actions were based on "his inner feelings of inferiority, hopelessness, and helplessness, which was covered with a need to control others and showed a marked lack of self-confidence" and a "wondering of what he would actually do if called upon to take action." 

Mr. Atkinson also observed that the Veteran was a "susceptible individual who, as a result of his childhood upbringing with lacking in self-confidence and inner faith in himself and when he was placed a position where something might happen to him, he reacted in an exaggerated fashion." 

Mr. Atkinson diagnosed the Veteran as having a dysthymic disorder and an anxiety disorder. However, he noted that the Veteran experienced "[s]ituations that another person might take in stride without any difficulty caused the patient to have later mild symptoms of PTSD." Mr. Atkinson observed that this was reflected in the Veteran's Yugoslavia experience in which he was never actually in combat; never witnessed any actual people being hurt or killed but thought that it might occur any time and wondering what he would do. Mr. Atkinson opined that the Veteran had developed PTSD symptoms, "as if," a true, traumatic event occurred - situation which Mr. Atkinson termed a "sort of diagnostic ambivalence where the individual doesn't strictly meet the criteria for the disorder." 

In the interim period between Mr. Atkinson's assessment and the conduct of a VA examination, additional VA medical records were received. These included an August 2008 VA treatment record indicating care for depression, caused by  increased stress. The Veteran related that his garage caught on fire and that his car was destroyed. Since then he was "very short tempered with his wife and kids, and upset due to the finances."

An April 2010 statement from the Veteran's wife stated that the Veteran had dreams of shooting people (people shooting at him and running out of bullets). She further stated that he worries about a child darting in front of his vehicle and that he could not concentrate on one thing.

The Veteran underwent a VA examination in November 2011, accompanied by a review of the Veteran's claims folder. The Veteran told the VA examiner that he experienced an incident in service where he thought he had ran over a child. However, he did not strike the child. He stated that he was now "uncomfortable" when children approached the roadway while he was driving. The Veteran also reported that he not like to be around a lot of people and carried a concealed weapon for his protection - a factor the examiner noted as not being consistent with the Veteran's alleged service trauma. The Veteran also told the examiner that he had "bad dreams of running out of ammo;" and a compulsive need to "pick up a box of shells" when at Walmart. The examiner noted that this was not a typical symptom when PTSD was present. 

The Veteran stated that he was never in a fire fight, but that his training "seemed like it sometimes." He also stated that he perceived others were judging him, looking at him, and thinking that something was wrong with him. As to the latter, the examiner noted that this was not a description of PTSD-related hypervigilance.

The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD. The symptoms were not consistent with PTSD, and the stressor(s) were not sufficient to meet the diagnosis for criterion A of the DSM-IV. 

Significantly as it bears on the question of whether any diagnosis was related to active military service, the examiner diagnosed the Veteran as having a depressive disorder and anxiety disorder, which the examiner opined were secondary to life stress and less likely than not caused by or the result of any aspect of military service. 

The examiner also commented on Mr. Atkinson's report by noted that while the latter opined in 2008 that criterion A was met, review of this report revealed nothing that the Veteran did not offer in the current evaluation, and it appeared that the psychologist applied an "extremely liberal interpretation of the stressor criterion that most specialists in the field would not endorse." The VA examiner further noted that residual symptoms reported stemming from the disputed stressor was not causing clinically significant impairment.

After reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD and depression.

First, the record reflects no diagnosis of PTSD. As noted by the VA examiner, the Veteran's symptoms do not manifest in the criteria for a diagnosis of the disorder as set by DSM-IV. To the extent that Mr. Atkinson noted such symptoms, he also noted that such symptoms were present with a "diagnostic ambivalence." 

The probative value of the December 2008 private opinion is lessened for failure to provide a rationale for his conclusion that the Veteran was depressed and had anxiety which were related to situational or historical factors including military experience. The private examiner related that the Veteran was a more susceptible individual because of his childhood upbringing lacking in self-confidence and inner faith in himself. Yet, the Veteran told the private physician that he had a "happy childhood." The private examiner concluded from that statement that "[a]ctually, I think during that period of time, the patient had developed a lack of self-confidence, felt that nothing he did was right or ever good enough and he continues to have those feelings." 

However, apart from a very detailed review of the claims folder with a detailed history obtained from the Veteran, the November 2011 VA examination is significant in two critical respects. It both indicates that the Veteran's symptoms do not meet the diagnostic criteria for PTSD and  concluded that the Veteran did not currently have, nor had he ever had, a psychiatric illness related to his military experience. The VA examination report reflects that health care provider thoroughly reviewed the record and was aware of the Veteran's treatment history as well as his contentions as to why he experienced psychiatric symptoms. Further, that opinion-that the Veteran does not experience a psychiatric disability as the result of his service-is explained and supported. The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Absent more probative medical evidence of a psychiatric disability during the Veteran's period of active service, continuity of symptomatology after such period of active service, a current diagnosis of the disorder and a nexus between such currently diagnosed ear disorder and service, service connection will be denied. 

To the extent the Veteran's current symptoms were attributed to a personality disorder, such evidence does not support service connection because a personality disorder is not a disability for VA disability compensation purposes. See Carpenter v. Brown, 8 Vet. App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.9. 

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. However, doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, depression, anxiety, sleep disturbance, and dysthymia is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


